Luke, J.
Sam Peacock was convicted under section 389 of the Penal Code (1910) of maintaining “a gaming house and room where persons were permitted, with his knowledge, to come together and play for money and other things of value.” Over a timely objection that the evidence was irrelevant and hearsay, and that its admission would put the defendant’s character in issue when he himself had not done so, the court permitted several witnesses to testify as follows: “He has the reputation among the officers as a gambler; he bears the reputation of being a gambler.” This evidence was objectionable for the reasons assigned, and the court erred in overruling the only special ground of the motion for a new trial.

Judgment reversed.


Broyles, C. J., and Bloodworth, J., concur.